           Case 2:20-cv-00661-KJD-VCF Document 21 Filed 07/22/20 Page 1 of 11




 1   JAMES E. WHITMIRE, ESQ.
     Nevada Bar No. 6533
 2   jwhitmire@santoronevada.com
     SANTORO WHITMIRE
 3   10100 W. Charleston Blvd., Suite 250
     Las Vegas, Nevada 89135
 4   Telephone:     702/948-8771
     Facsimile:     702/948-8773
 5   Attorneys for Defendant Christina Marner

 6
                                UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
     BENJAMIN SPARKS, an individual;                  Case No.:   2:20-cv-00661
 9
                           Plaintiffs,                DEFENDANT CHRISTINA MAMER'S
10   vs.                                              MOTION TO DISMISS PLAINTIFF'S
                                                      COMPLAINT FOR FAlLURE TO
11   CHRISTINA MAMER, an individual; and              TIMELY SERVE PROCESS
     RAMONA GIWARGIS, an individual,
12
                           Defendants.
13

14
            CHRISTINA MAMER ("Defendant" or "Christina"), by and through her counsel of
15
     record, James E. Whitmire, Esq. of the law firm Santoro Whitmire, Ltd., hereby flies Defendant
16
     Christina Marner's Motion to Dismiss Plaintiff's Complaint for Failure to Timely Serve Process
17
     (the "Motion").
18
            Dated this 22st day of July, 2020.
19
                                                 SANTORO WHITMIRE
20
                                                 Is/ James E. Whitmire
21                                               JAMES E. WHITMIRE, ESQ.
                                                 Nevada Bar No. 6533
22                                               SANTORO WHITMIRE
                                                 10100 W. Charleston Blvd., Suite 250
23                                               Las Vegas, Nevada 89135
                                                 Attorney for Defendant Christina Marner
24
            Case 2:20-cv-00661-KJD-VCF Document 21 Filed 07/22/20 Page 2 of 11




 1                          MEMORANDUM OF POINTS & AUTHORITIES

 2                                            INTRODUCTION

 3           This Motion to Dismiss should be granted as Plaintiff Benjamin Sparks ("Plaintiff') has

 4   failed to timely service Christina with process. Plaintiff filed his Complaint in the Eighth Judicial

 5   District Court on March 27, 2020. Christina removed this matter to federal district court on April

 6   9, 2020. As such, pursuant to Fed. R. Civ. P. 4(m), Plaintiff had until July 8, 2020 to serve Christina

 7   and Defendant Giwargis. Christina was not served by the deadline. In fact, Plaintiff did not even

 8   have a summons issued for Christina until July 21, 2020 (ECF No. 20), which was after the

 9   deadline to effectuate service under Fed. R. Civ. P. 4(m). 1 Accordingly, the Motion should be

10   granted. 2

11           As outlined in various pleadings before this Court, Plaintiff's filing of the Complaint in this

12   matter was never about Plaintiff actually adjudicating this matter on the merits. Instead, Plaintiff's

13   intention from day 1 was to file a blockbuster Complaint and then disseminate it throughout the legal

14   community, under the mistaken belief that the litigation privilege attached, as a way to punish

15   Christina for escaping an abusive relationship. This is most evident by the fact that Plaintiff touted

16   that he had never even tried to serve Christina as a basis to try to remand this matter to state court.3

17   In fact, the docket of this matter clearly demonstrates that not only did Plaintiff never attempt to

18   serve Christina with his Complaint within the permissible service period under Fed. R. Civ. P. 4(m),

19   he did not even have a summons issued until well after the expiration of the permitted service period.

20
     1
21     There is no evidence that any summons was ever issued in the Eighth Judicial District Court for
     either Christina or Defendant Giwargis.
22   2
      This Motion is independent from the statutory Special Motion to Dismiss that was filed on anti-
     SLAPP grounds. See, ECF No. 5.
23   3
        As explained in separate briefmg, Christina's removal was appropriate Uilder governing law.
     See, e.g., ECF Nos. 1 and 9.
24

                                                      -2-
            Case 2:20-cv-00661-KJD-VCF Document 21 Filed 07/22/20 Page 3 of 11




 1           While Plaintiff will likely try to argue that the COVID-19 pandemic should excuse his failure

 2   to timely serve Christina, or alternatively, his failure to timely seek an extension oftime to serve her,

 3   a cursory review of the docket in this matter will clearly set forth that Plaintiff cannot establish good

 4   cause for his failures in this matter. Instead of diligently attempting to serve Christina, the docket of

 5   this matter illustrates that Plaintiff made a conscious decision to dedicate his efforts to filing vile and

 6   irrelevant pleadings with this Court to try and embarrass Christina, which were twice sealed on an

 7   emergency basis.

 8           Notably, at no time during the Fed. R. Civ. P. 4(m) service period did Plaintiff have a

 9   summons issued for either Christina or Defendant Giwargis. Issuance of a summons is a prerequisite

10   to having a party served. As such, failing to have a summons issued for 116 days following the filing

11   of Plaintiffs Complaint is undisputable evidence that Plaintiff had no intention of actually serving

12   Christina during the service period.

13           Moreover, at no time during the requisite service period did Plaintiff request that either

14   Christina, or her counsel accept service of Plaintiffs Complaint. Christina is a Las Vegas resident

15   and practicing attorney that has been in plain view since the commencement of this action.

16   Furthermore, despite the fact that Plaintiff filed numerous pleadings with this Court since April 9,

17   2020, at no time during the service period did Plaintiff file a motion with this Court seeking to extend

18   the time to serve Christina or Defendant Giwargis because of any alleged service issues.

19           The only logical explanation for Plaintiffs repeated and multiple failures relating to service

20   of process is that Plaintiffs real mqtivation in filing his Complaint was to lash out at Christina and

21   embarass her in the legal community, attempt to interfere with her employment, and to file/distribute

22   salacious pleadings and allegations that were ultimately sealed. Using this Court to try to achieve

23   such an objective should not be condoned, let alone rewarded. For the reasons outlined above and

24

                                                        -3-
            Case 2:20-cv-00661-KJD-VCF Document 21 Filed 07/22/20 Page 4 of 11




 1   below, Christina requests that this Court dismiss Plaintiff's Complaint for failing to effect service of

 2   process upon Christina ·within the ti."'le allowed under Fed. R. Civ. P. 4(m).

 3                                                      I.
 4                        RELEVANT FACTUAL/PROCEDURAL HISTORY

 5           On March 27, 2020, Plaintiff flied his Complaint in this matter in the Eighth Judicial

 6   District Court ofNevada against Christina, his former fiancee, and Defendant Ramona Giwargis,

 7   a former reporter for the Las Review Journal. The essence of Plaintiffs Complaint is that

 8   Defendants' alleged dissemination of certain written provisions of a "sex contract" that Plaintiff

 9   drafted and freely distributed to Christina defamed and portrayed him in a false light.

10           On the same day that Plaintiff filed his Complaint, he also filed his Initial Appearance Fee

11   Disclosure and Demand for Jury Trial. The Eighth Judicial District Court Docket reflects that

12   Plaintiff did not request that the Clerk of the Eighth Judicial District Court issue Summons to

13   Defendants on March 27,2020, or at any time prior to Christina's removal of this matter to Federal

14   Court on April 9, 2020. See, Ex. A attached hereto (state court docket sheet for which judicial

15   notice is sought).

16          Removal occurred shortly after Christina learned that open discussions in the community

17   were occurring regarding the instant matter (Plaintiff's Complaint) during proceedings involving

18   a completely unrelated matter and immediately after Christina learned that Plaintiff's Complaint

19   was reportedly circulating on a legal organization's list-serve. 4

20          On April 9, 2020, Christina filed her Notice of Removal from the Eighth Judicial District

21   Court of Nevada to the United States District Court of Nevada. ECF No. 1. At the time of

22
     4
        Defendant Marner's counsel served document preservation correspondence upon the
23
     organization to ensure the names of the participants and their corresponding I.P. addresses were
     preserved.
24

                                                      -4 -
.
•
1              Case 2:20-cv-00661-KJD-VCF Document 21 Filed 07/22/20 Page 5 of 11

l
j    1   Christina's Notice of Removal, neither she nor Defendant Giwargis had been served with

1    2   Plaintiff's Complaint or the Summons and Complaint. Plaintiff confirms this fact in his Objection
j    3   to Notice of Removal and Motion for Remand ("Objection). See ECF No.7 at 2:1-3 (" ... Plaintiff

     4   has not yet made attempts to effectuate service against either named Defendant[ sic.]")

     5          After removal and on or about April 30, 2020, Christina (through her attorneys) filed a

     6   special Motion to Dismiss pursuant to NRS 41.660, otherwise known as Nevada's "anti-SLAPP"

     7   statute, and applicable case law. ECF No. 5.

     8          On May 14, 2020, Plaintiff filed his Opposition to Christina's special Motion to Dismiss

     9   [ECF No. 10], which this Court immediately sealed on an emergency basis due to the fact that it

    10   was riddled with immaterial, irrelevant, and improper statements discussing Christina' s alleged

    11   sexual history and propensities.

    12                                                   II.

    13                     PLAINTIFF'S COMPLAINT SHOULD BE DISMISSED
                          FOR FAILING TO COMPLY WITH FED. R. CIV. P. 4(m)
    14
                After removal of a case from state court to federal district court, a plaintiff must comply
    15
         with the federal procedural rule dealing with service of process as to any defendant not served
    16
         before removal. Bruley v. Lincoln Property Co., N.C., Inc., 140 F.R.D. 452 (D. Colo. 1991).
    17
         Pursuant to Fed. R. Civ. P. 4(m), a defendant must be served within 90 days after the complaint is
    18
         filed. In cases such as the instant matter, the 90-day period starts to run on the day the case is
    19
         removed to federal court. Id. Christina removed this action to federal court on April 9, 2020. At
    20
         the time Christina removed this action, neither she nor Defendant Giwargis had been served.
    21
         Based upon the date of removal, Plaintiff had until July 8, 2020 to serve Christina or Defendant
    22
         Giwargis, or seek an extension of time to effectuate service.
    23

    24

                                                        -5 -
                Case 2:20-cv-00661-KJD-VCF Document 21 Filed 07/22/20 Page 6 of 11



I    1           At no time during the Fed. R. Civ. P. 4(m) service period did Plaintiff have a summons issued

     2   for either Christina or Defendant Giwargis.5 Issuance of a summons is a prerequisite to having a

     3   party served. As such, failing to have a summons issued for 116 days following the filing of

     4   Plaintiff's Complaint is undisputable evidence that Plaintiff had no intention of actually serving

     5   Christina during the service period. Instead, the objective conclusion to be reached is that Plaintiff

     6   waited to file a scandalous pleading with the state court on the eve of a statute of limitation deadline

     7   to try to punish and embarrass Christina. Plaintiff's actions related to service of process, or lack

     8   thereof, demonstrate Plaintiff's conscious decision to never attempt service ofprocess upon Christina

     9   or Defendant Giwargis within the service period provided under Fed. R. Civ. P. 4(m), despite the

    10   fact that Plaintiff was actively litigating this matter during the COVID-19 pandemic. Plaintiff should

    11   not be rewarded for his misguided and willful decision to not serve Christina, or timely seek an

    12   extension of the service period.

    13                                              CONCLUSION

    14           For the reasons stated herein, aside from ordering dismissal pursuant to Christina's Special

    15   anti-SLAPP Motion to Dismiss, Defendant respectfully requests this Court enter an dismissing

    16   III

    17   I II

    18   III

    19   III

    20

    21
         5 Plaintiff filed his Complaint in the Eighth Judicial District Court on March 27, 2020. Christina
    22   removed this matter to federal district court on April9, 2020. As such, pursuant to Fed. R. Civ. P.
         4(m), Plaintiff had until July 8, 2020 to serve Christina and Defendant Giwargis. As discussed
    23   herein, no summons were ever issued in the Eighth Judicial District Court for either Christina or
         Defendant Giwargis. Plaintiff did not have a surmnons issued for Christina until July 21, 2020,
    24   which was after the deadline to effectuate service.

                                                           -6-
~                    Case 2:20-cv-00661-KJD-VCF Document 21 Filed 07/22/20 Page 7 of 11
'
'
j        II
i
J
     1        Plaintiff's Complaint pursuant to Fed. R. Civ. P. 4(m) as Plaintiffthlled to serve Christina in the

     2        period prescribed by Fed. R. Civ. P. 4(m), nor can he establish good cause for his failure to do so.

     3               Dated this 22nd day of July, 2020.

     4                                                      SANTORO WHITMIRE

     5                                                      Is/ James E. Whitmire
                                                            JAMES E. WHITMIRE, ESQ.
     6                                                      Nevada Bar No. 6533
                                                            SANTORO WHITMIRE
     7                                                      10100 W. Charieston Blvd., Suite 250
                                                            Las Vegas, Nevada 89135
     8                                                      Attorney for Defendant Christina Marner

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

                                                              - 7-
           Case 2:20-cv-00661-KJD-VCF Document 21 Filed 07/22/20 Page 8 of 11




 1                                   CERTIFICATE OF SERVICE

 2         I hereby certify that on the 22nd day of July , 2020, I electronically filed the foregoing:

 3   DEFENDANT CHRISTINA               MAMER'S MOTION TO DISMISS                      PLAINTIFF'S

 4   COMPLAINT, with the clerk of the Court, and served the following parties using the CM/ECF

 5   System:

 6         Joshua Tomsheck, Esq.
           HOFLAND & TOMSHECK
 7         228 South 4th Street, 1st Floor
           Las Vegas, Nevada 89101
 8         JoshT@hoflandlaw.com

 9         Attorneys for Plaintiff

I0                                              Is/ James E. Whitmire
                                                An employee of Santoro Whitmire
11

12

13

14

15

16

17

18

19

20

21

22

23

24
    Case 2:20-cv-00661-KJD-VCF Document 21 Filed 07/22/20 Page 9 of 11




   INDEX OF EXHffiiTS TO DEFENDANT CHRISTINA MAMER'S MOTION TO
DISMISS PLAINTIFF'S COMPLAINT FOR FAILURE TO TIMELY SERVE PROCESS


     EXHIBIT NO.         EXHIBIT DESCRIPTION            BATES RANGE


          A               EJDC Register of Actions          001
                         Docket Sheet for Case No. A-
                                20-812910-C
Case 2:20-cv-00661-KJD-VCF Document 21 Filed 07/22/20 Page 10 of 11




                     EXHIBIT A




EJDC Register of Actions Docket Sheet for
       Case No. A-20-812910-C




                     EXHIBIT A
              Case 2:20-cv-00661-KJD-VCF Document 21 Filed 07/22/20 Page 11 of 11
                                                                                                                                             Page 1 of 1


 Skip to Main Content~ Mv Ag;ount Search Men\! l~ew Djstrit:t CiviVCriminal Search Refine Search Back          Location : District Court CiviVCriminal    timQ
                                                          REGISTER OF ACTIONS
                                                              CASE No. A-20-812910-C

Benjamin Sparks, Plaintlff(s) vs. Christina Marner, Defendant(s)             §                         Case Type:      Other Tort
                                                                             §                          Date Filed:    0312712020
                                                                             §                           Location:     Department 32
                                                                             §       Cross-Reference Case Number:      A812910
                                                                             §
                                                                             §

                                                                      PARTY INFORMATION

                                                                                                                             Lead Attorneys
Defendant      Giwargls, Ramona


Defendant      Marner, Christina                                                                                             James E. llllhltmire Ill
                                                                                                                              Retained
                                                                                                                             702-948-8771 (W)


Plaintiff      Sparks, Benjamin                                                                                              Joshua L. Tomsheck
                                                                                                                              Retained
                                                                                                                             702-895-6760(W)


                                                             EVENTS & ORDERS OF THE COURT

           OTHER EVENTS AND BEARINGS
03/27/2020 Initial AppeariiiiCe Fee Disclosure
             Initial Appearance Fee Disclosure (NRS Chapter 19)
03/27/2020 Demand for Jury Trial
             Plaintifrs Demand for Jury Trial
03/27/2020 Complaint
             Complaint
04/10/2020 Notice
             Notice of NoticB of Removal of Action to Federal Court


                                                                FINANCIAL INFORMATION




            Plaintiff Sparks, Benjamin
            Total Financial Assessment                                                                                                                    270.00
            Total Payments and Credits                                                                                                                    270.00
            Balance Due as of 07122/2020                                                                                                                    0.00

03127/2020 Transaction Assessment                                                                                                                          270.00
03127/2020 Efile Payment               Receipt # 2020-17965-CCCLK                           Sparks, Benjamin                                             (270.00)




                                                                                                                                    oot
https://www.clarkcountycourts. us/ Anonymous/CaseDetail.aspx?CaseiD= 12034118                                                                  7/22/2020
